Citation Nr: 1744688	
Decision Date: 10/06/17    Archive Date: 10/17/17

DOCKET NO.  13-30 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a right knee disability, to include as secondary to service-connected right medial ankle instability and arthritis.

2. Entitlement to an evaluation in excess of 20 percent for right medial ankle instability and arthritis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert A. Elliott II, Associate Counsel



INTRODUCTION

The Veteran had military service from September 1985 to February 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Right ankle

With respect to the Veteran's increased rating claim for his right ankle disability, the Veteran was last examined by VA over six years ago in July 2011.  In the Veteran's Notice of Disagreement following the above-referenced July 2011 rating decision, the Veteran noted that he experienced swelling and pain such that he can barely move or bend his ankle on his own, and that such was the case at his July 2011 VA examination.  See the Veteran's September 27, 2011 Notice of Disagreement.  On a June 21, 2016 VA Podiatry Note, a VA physician indicated that the Veteran "barely at 90 degrees with dorsiflexion."  Four months later, on October 21, 2016, his ankle range of motion was considered to be normal without pain.  It is unclear however from the October 21, 2016 VA Podiatry Note whether this finding applied to the left, right or both ankles.  Based on the above, the Board believes an updated VA examination of the ankles should be scheduled to assess the current severity of the Veteran's service-connected right ankle disability. 

The Board adds that the Veteran submitted a medical opinion from Dr. J.K., who assessed x-rays of the Veteran's right ankle in November 2014.  On remand, the Veteran should be offered an opportunity to submit, or request VA to obtain relevant private treatment records, to include any records from Dr. J.K., for consideration in the adjudication of his increased rating claim. 

Right knee

In July 2011, the Veteran attended a VA examination.  The VA examiner diagnosed Veteran with right knee degenerative joint disease.  X-ray results noted mild to moderate osteoarthritis, with small effusion.  The VA examiner concluded that it was less likely as not that the Veteran's right knee condition was due to his medial ankle instability, but did not include adequate supporting rationale addressing both causation and aggravation.   On remand, a new examination and opinion should be scheduled and obtained.  

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran submit, or authorize VA to 
obtain any relevant records of private treatment for his right ankle or right knee, to include from Dr. J.K.  

2. Obtain and associate with the claims file relevant 
updated VA treatment records dated from April 2017 to the present day.

3. Schedule the Veteran for a VA orthopedic examination 
to assess the current severity of his right ankle disability.  All indicated tests should be performed, including range of motion findings expressed in degrees and in relation to normal range of motion.

The examination must include testing results of both ankle joints for pain on both active and passive motion, and in weight-bearing and nonweight-bearing. The examiner should assess where pain begins on the Veteran's initial range of motion and upon repetitive testing.  Further, the examiner should also describe any pain, weakened movement, excess fatigability, and incoordination present.  

The examiner must also estimate any functional loss in terms of additional degrees of limited motion of the right ankle experienced during flare-ups and repetitive use over time.  If the examiner cannot provide the above-requested opinion without resorting to speculation, he or she should state whether all procurable medical evidence had been considered, to specifically include the Veteran's description as to the severity, frequency, duration of the flare-ups and his description as to the extent of functional loss during a flare-up and after repetitive use over time; whether the inability is due to the limits of medical community or the limits of the examiner's medical knowledge; and whether there is additional evidence, which if obtained, would permit the opinion to be provided.  See Sharp v. Shulkin, 29 Vet. App. 26 (2017).

4. Schedule the Veteran for a VA orthopedic examination 
to assess the etiology of the Veteran's right knee disability.  A copy of the claims file should be sent to, and reviewed by the VA examiner.  Upon review of the record, and after examination of the Veteran, the examiner should answer the following question:

Is it at least as likely as not (50 percent or greater probability) that the Veteran's right knee disability was caused or aggravated beyond its natural progression by his service-connected right ankle disability, to include as due to overcompensation or an altered gait? 

The examiner is asked to provide a medical explanation or rationale in support of any conclusion reached.     

5. Thereafter, readjudicate the issues on appeal.  If any 
benefits sought on appeal remains denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
V. Chiappetta
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




